DETAILED ACTION

The following is a final office action is response to communications received on 01/18/2021.  Claims 1-3, 6, 7, 11-20 are currently pending and addressed below.  Claims 4, 5 & 8-10 are cancelled.  Claim 12 & 20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. 
On page 5, applicant argues that the examiner's annotations do not constitute disclosure by the Garrison reference and that the annotations "Lip Region", "Securing Region", and "Skirt Region" do not appear to have support within the disclosure of Garrison.  Further applicant argues that the single occurrence of "lip" within Garrison is designated as an inflow end to of the support structure and not at an outflow end lip region of the expandable anchor.
The examiner respectfully disagrees.  The examiner’s annotated Figure 8 of Garrison is consistent with the broadest reasonable interpretation of the claims.  The three regions discussed supra are clearly annotated and it is evident the examiner is referencing the lip region as located near the outflow portion of the device as claimed.   
On page 6, applicant argues that Garrison makes no mention of a skirt region including a seal or other structure that serves that purpose as would be understood by one of ordinary skill.  Applicant argues that the cover (17):  (1) is attached to the wrong end of the valve displacer (8); and (2) is not disclosed as providing a seal or barrier to regurgitating blood flow.  The applicant cites (Col 5: lines 13-16) as teaching that the cover (17) can trap calcium fragments which may break free from the valve displacer (8).
The examiner respectfully disagrees.  Regarding (1), the examiner notes that claim 1, requires an inflow and outflow “region”.  As seen in previously annotated Fig 8, the inflow “region”, specifically at the bottom-most covered strut, can still be reasonably interpreted as containing the cover/skirt (17).  Regarding (2), amended claims 1 & 18 merely require that the skirt seals an interface between the expandable anchor and a patient’s tissue.  As pointed out by applicant, Garrison’s cover/skirt (17) is at least impermeable to calcium fragments, and therefore is designed and understood as a seal.  Additionally, Figs 6 & 20 illustrate an implanted device wherein the framework with the fabric cover is placed against and seals the tissue interface.  It is noted that the features upon which applicant relies (i.e., sealing against regurgitated blood flow) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 6, applicant argues that the examiner’s interpretation of the “ring” of Garrison is as commonly understood in the art.  Applicant argues the commonly understood definition of a ring is "a circular band for holding, connecting, hanging, 
The examiner respectfully disagrees.  Firstly, using the definition provided by the applicant, one of ordinary skill would recognize that when viewed from the upstream direction (towards second end18) along the longitudinal axis, the entirety of the extensions (20) of at least figure 7 are in the shape of a “circular band”.  Secondly, Merriam Webster’s Dictionary further defines a “ring” as “an encircling arrangement”.  Mindful of this definition, extensions (20) of both Figures 7 & 8 can be reasonably interpreted as providing an “encircling arrangement” and therefore interpreted as a ring.   Thirdly, inspection of the figures associated with the elected species fail to illustrate a “ring” with as narrow a definition as intended by the applicant.  Figures 37A detail the wireframe construction of both the claimed lip region (472) and skirt region (474).  While Figure 37B details the biocompatible material covering said wireframe lip and skirt regions.  The wireframe structure of both the lip and skirt regions comprises lobe-like structures (further illustrated in Figures 36C and 36D), that form a radially undulating pattern.  Although the examiner agrees this lobe-like strut pattern constitutes a ring, or “encircling arrangement”, it is not clear how it could meet the narrower “circular band” definition provided and argued by the applicant.
On page 7, applicant argues that ends 30 & 32 of Gabbay form a zig-zag, and not a ring as recited in claim 13.   Further, applicant argues that said ends do not themselves flare outward as recited in claim 13.  And that Gabbay is deformed by the presence of a valve portion 12 that has a larger cross-sectional diameter.
The examiner respectfully disagrees.  As discussed regrading Garrison in paragraph 10, the examiner has set forth what one of ordinary skill would reasonably interpret as a “ring”.  Further, claim 13 fails to recite any limitation that would preclude the presence of valve portion 12.  As set forth in the previous rejection, Figure 2 illustrates all of the limitations as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-3, 6, 7, 11 & 13-19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Garrison et al. (US 6,425,916).  Please refer to the annotated figure in consideration of the following rejection:

    PNG
    media_image1.png
    511
    771
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    667
    media_image2.png
    Greyscale

Regarding Claim 1, Garrison teaches an implantable heart valve (Figs 7-9), comprising: an expandable anchor (8), having an inflow end (shown), an inflow end region (shown) at the inflow end, and an outflow end (shown); wherein the inflow end region includes a region adapted to secure (shown) the expandable anchor to a target 
Regarding Claim 2, Garrison teaches wherein the region adapted to secure the expandable anchor to the target region is designed to engage a native leaflet (Fig 6).
Regarding Claim 3, Garrison teaches wherein the expandable anchor and the valve are designed to be delivered using a single delivery catheter (4/4A/4B).
Regarding Claim 6, Garrison teaches wherein the expandable anchor (8) includes a self-expanding material (Col 5: lines 4-7).
Regarding Claim 7, Garrison teaches wherein the expandable anchor (8) includes a central ring (22).  As set forth in the response to arguments, the examiner reasonably interprets the “ring” shape as “an encircling arrangement”.  
Regarding Claim 11, Garrison teaches wherein the valve includes a replacement aortic valve (Col 4: lines 11-14).
Regarding Claim 13, Garrison teaches an implantable heart valve (Figs 7-9) comprising: an expandable wireframe (Col 5: Lines 8-11) having an outflow end region (shown); wherein the outflow end region flares out (Fig 8) to define a ring (interpreted as the outermost edge of stent frame 8 along extensions 20); and a valve (6) designed to be secured to the expandable wireframe (Fig 9), the valve including an inner stent (26) 
Regarding Claims 14, Garrison teaches the device as set forth in the rejections of claim 3.
Regarding Claims 15, Garrison teaches the device as set forth in the rejections of claim 1.
Regarding Claims 16, Garrison teaches wherein the seal is a skirt (Figure 8 illustrates seal 17 as a skirt).
Regarding Claims 17, Garrison teaches the device as set forth in the rejections of claim 6.
Regarding Claims 18 & 19, Garrison teaches the device as set forth in the rejections of claims 1 & 11.  Further, Garrison teaches a method advancing the prosthetic valve to a target location adjacent to a heart valve (Figs 5-6).
Claim(s) 13, 14 & 17 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gabbay (US 2002/0032481).  
Regarding Claim 13, Gabbay teaches an implantable heart valve, comprising: an expandable wireframe (14) having an outflow end region (32); wherein the outflow end region flares out ([0043] & Fig 2) to define a ring; and a valve (10) designed to be secured to the expandable wireframe (Fig 2), the valve including an inner stent (as set forth in the patents discussed in [0040]; and [0042] which teaches that the valve structure exhibits shape memory due to the underlying stent/frame structure) and one or more leaflets (22, 24 & 26) secured to the inner stent.
Regarding Claim 14, Gabbay teaches wherein the expandable wireframe (14) and the valve (10) are designed to be delivered using a single delivery catheter (Figs 9A & 9B).
Regarding Claim 17, Gabbay teaches wherein the expandable wireframe (14) includes a self-expanding material [0045].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774